Title: From George Washington to Benjamin Stoddert, 22 October 1780
From: Washington, George
To: Stoddert, Benjamin


                  
                     Gentlemen
                     Head Quarters Prekaness 22d October
                     1780
                  
                  I have concluded to send Majr Lees Corps to the southward as
                     soon as the accoutrements and Cloathing necessary for their equipment can be
                     procured. To assist in expediting this business Capt. Rudulph goes forward to
                     Philada with a return of the Articles wanting. I am very apprehensive of the
                     difficulties which will intervene for want of money, but when the consequence
                     which this Corps will be of in our southern operations is taken into
                     consideration, I am convinced every exertion will be made to forward them as
                     expeditiously as possible. I have the honor &c.
                  
               